     Jacob DeGraaff                                                The Honorable Mary Jo Heston
 1
     Henry & DeGraaff, P.S.                                                        CHAPTER 11
     787 Maynard Ave S.
 2
     Seattle, WA 98104
     (206) 330-0595
 3   jacobd@hdm-legal.com
 4

 5

 6

 7

 8                                 UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9

10     In re:
                                                                Case No. 17-44706-MJH
11
       TIMOTHY J. HYLAND and BILLIE JO
12     HYLAND,                                          POST-CONFIRMATION REPORT
                        Debtors.
13

14

15
            Pursuant to Local Bankruptcy Rule 2015-1(e), Timothy and Billie Jo Hyland, the debtors
16   in this confirmed Chapter 11 case, by and through their counsel of record, Jacob D. DeGraaff and
     Henry & DeGraaff, P.S., hereby file this written report of post-confirmation activity. The plan
17
     was confirmed on November 14, 2018, becoming effective in December 2018.
18
            1) Distributions Under the Plan
19
                Class                                    Payment Amount            Number          of
20                                                                                 Payments

21                 A) Allowed Priority Nontax Claim                 0                      0
                   (no such claims)
22

23     DEBTORS’ POST-CONFIRMATION REPORT - 1                              HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                            SEATTLE, WA 98104
                                                                            V (206) 330-0595
                                                                             F (206) 400-7609


      Case 17-44706-MJH             Doc 83   Filed 04/24/19   Ent. 04/24/19 22:35:14     Pg. 1 of 3
                    B) Wells Fargo Bank, N.A.                        $3,965.95                    6
 1
                                                               Total: $23,795.70
 2
                    C) Advantis Credit Union                         $291.87                      6
 3
                                                           Total $1,751.22
 4
                    D) General Unsecured                             $1,120.00                    1
 5
                                                                 (Paid in full)
 6

 7
            2) Projections
 8
            Due to their steady fixed incomes, Debtors anticipate making all remaining payments on
 9          time.

10          3) Anticipated Litigation

11          There is no pending or anticipated litigation in this case.

12          4) Other Factors

13          Now that Wells Fargo’s mortgage accounting appears to have been corrected, the
     Debtors anticipate no other factors impacting their ability to consummate the plan. However,
14
     the Debtors are considering filing a motion to fix the claim amount of Wells Fargo, since the
15   exact amount of post-petition arrears was unknown as of confirmation.

16          5) Final Decree

17          The Debtors’ application for final decree is expected to be filed in the next month,
     closing their case before the end of the 2nd quarter of 2019.
18
            Dated this 24th day of April, 2019.
19
                                                   /s/ Timothy Hyland
20                                                 Timothy J. Hyland

21                                                 /s/ Billie Jo Hyland
                                                   Billie Jo Hyland
22

23     DEBTORS’ POST-CONFIRMATION REPORT - 2                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                                   SEATTLE, WA 98104
                                                                                   V (206) 330-0595
                                                                                    F (206) 400-7609


      Case 17-44706-MJH          Doc 83     Filed 04/24/19     Ent. 04/24/19 22:35:14           Pg. 2 of 3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   DEBTORS’ POST-CONFIRMATION REPORT - 3                        HENRY & DEGRAAFF, P.S.
                                                                    787 MAYNARD AVE S
                                                                    SEATTLE, WA 98104
                                                                    V (206) 330-0595
                                                                     F (206) 400-7609


     Case 17-44706-MJH      Doc 83    Filed 04/24/19   Ent. 04/24/19 22:35:14    Pg. 3 of 3
